Title: Joseph Jones Monroe to James Monroe, 23 April 1814
From: Monroe, Joseph Jones
To: Monroe, James


          Dear Brother.  Albemarle April 23d 1814.
          Altho I did not receive your letter till after the election, my conduct on that occasion, was regulated, as nearly as circumstances  woud admit, by the course it pointed out. I have long been convincd, that moderation, & forbearance, is the best course one can pursue, towards his enemies, & that heat & impetuosity, will, in all public discussions, give them a vast ascendency over you.
          Mr Carr having, at the preceding court, in a very rude, & unbecoming manner alluded to my conduct, I justified it, upon the principle of his being oppos’d to the admn, & asserted that I had
			 my information, from Mr Nelson, which I had been previously authorizd to do. He then without any obliquity, was proceeding to invalidate my testimony, & I woud not suffer him to go on. Thus trammel’d he at length
			 under many modifications, disclos’d what he had said to Mr Nelson, & threw himself on his vote at the last  presidential election. I knowing that his drift, & that of his abettors, was to gull the people, coud not permit him to elude the charge in this way, & repeated the substance of Mr Nelson’s communication to me, & assurd the people that he woud at any time verify it.
			 On the day of the election, the polling commenc’d at an unusually early hour, &
			 I
			 arrivd just in time
			 to hear him deny the charge of his being inimical to the admn, & I  forthwith read Mr Nelsons certificate
			 which had been furnish’d me by Dr Everett; after which I made a few remarks, purporting, that I knew a large majority of the people, was friendly to the admn,
			 & if the gentleman had satisfied them that he was so, I had nothing
			 to urge agt him, but if he concur’d in political opinion, with his friend & connexion, a distinguish’d member of the Senate of the U:S from Marylan’d, who had thwarted the executive in two important cases, which had recently occurd, & who I believ’d woud ere long systematically oppose, all the measures proceeding from that quarter, I
			 did not think him a proper representative. If I had not acted in this manner I am fully assurd, that I shoud have been stigmatiz’d as a framer of falsehood, & a base calumniator.
          I am the better, satisfied with having taken the above step, since I am persuaded that it effectually settled the point as to him, & has brought out into the fair & open field of  public view, the arch juggler, who was by every secret sinister, & tortuous art, & machination, endeavoring to subvert the admn. As far as I can fathom their depths their plan was to get into the next legislature, as many of their creatures as possible, who woud act as leaven upon that body, & prepare it, for ulterior & more important operations. The dismission of Granger, (combin’d with other subordinate considerations) has brot them out earlier than they had contemplated. Of this I am well assurd.
			 You will have seen an
			 account of a letter  said to have been written by Mr Jefferson to a gentleman near Philadelphia, publish’d in the Phil: Gaz: in which he inveighs agt Mr Madison, & says that nothing but the energy & good sense of the people can rescue the nation, from the effects of the mad career of that gentleman. Every word of this is true as will ere long be made to appear for he has thus express’d himself to the post master at Milton & others, in terms unfavorable of the certain recent acts of the admn, & is fomenting discontents, by all the means in his power. It was ascertaind at  the what time this letter, woud make its appearance, in the prints here, &
			 Wilson Nicholas was to take his stand in Richmond to give it every possible eclat, if on sounding the public mind there, he found it ripe for the meditated change; if not, to denounce it as a federal fabrication, & thus for a time the
			 matter woud rest Mr Nicholas was at his post. In the interim, you & Mr Madison, woud receive assurances of his most friendly & affectionate regard &c. It woud, shoud you hear of his declarations at Milton, be ask’d of you as it was on a former occasion; “Do you not know him better, than to suppose that he woud confide in such drivellers”? I believe that the destinies of the nation, are not in
			 the hands of these people, & that they are only formidable when they act in the dark. I therefore rejoice that the curtain is drawn up, on them, & that they will be exhibited to public
			 view
			 in their true colors, & exact dimensions. This being done I have little doubt of the weight of the admn crushing them.
          The cause assign’d by Mr Jefferson for this dereliction, is, the recommendation of the late embargo law by the president. He said that restrictive measures had been tried in their fullest extent & found nugatory & unavailing. Agt the repeal thereof, he also protests, & declaims agt the imbecility & fickleness of the president. But this is only grimace. He knows that he does not now direct the helm of our national affairs, is discontented, & thirsts for power. He sees in the admn, a disposition to compromise our differences with G. Britain, & that goads him to the soul. He has Sempronius like, been too open for the war, to take that ground, besides, it woud arrange him with the federalists. By
			 & bye, however, he will descant upon the feebleness with which it has been
			 conducted, & shoud a peace be form’d, he will rail agt it as one dishonorable to the nation. The letter which he wrote to Dr Logan denouncing the tyrant of the European Continent was ad captandum vulgus: & his present apostacy is with the same view. I have given you these crude & desultory reflections, because,
			 I am thoroughly convinc’d of their truth: & if not fully known to you already, I conceive it, to be my duty from the many & important favors you have done me, independent of other ties,
			 to
			 communicate them to you. Hereafter on such topics I will be silent. That my opinions of this old gentleman, on whose acct I have been twice on the eve of a duel, & have not hesitated to express have been radically changd I frankly admit it whenever questiond on that subject, nor at my time of life, do I think, you ought to interdict any future development that I may think proper to make, since this change has been operated by
			 circumstances with which You are not concern’d. But rest assur’d, that I will never wantonly, by any act of mine, give you pain or inquietude, far less cause to you deep affliction. I am most sincerely yr friend & brother.
          Jo: Jo.
              Monroe
        